DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
The instant application is a 371 filing of PCT/EP2017/061282 filed 5/11/2017 which claims priority to EP16169284.3 filed 5/12/2016. 

Information Disclosure Statement
Information disclosure statements filed 11/11/2021, 11/13/2020, 2/25/2019 and 11/13/2018 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as foreign office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Election/Restrictions
Applicant's election without traverse of Group I (claims 1-8 and 15-20) in the reply filed on 12/2/2021 is acknowledged.  Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: claim 1 has misspelled human as h-man. 
In claim 3, reference should be to --the first and the second—instead of “the first and . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-20are rejected under 35 U.S.C. 103 as being unpatentable over De  Geest (Human Gene Therapy, 2000, pages 101-112) as evidenced by Genbank M20656.1 and Alexopoulou et al (BMC Cell Biology, 2008, pages 1-11) as evidenced by Kopinger et al (US 20130158246) in view of Scherman et al (WO 0213758).
Claims are drawn to a nucleic acid with a bidirectional promoter comprising a bidirectional CMV promoter modified by attachment to introns and other promoters.  
There are two components of the promoter, each of which are well known in the art. First, CM-IE linked to hApoAI is known. De Geest et al teach that apo A-I intron based expression in combination with CMV would have enhanced expression (see abstract). Hence, 
RESULT 4
US-14-432-693-69/c
; Sequence 69, Application US/14432693
; Publication No. US20150275221A1
; GENERAL INFORMATION
;  APPLICANT: Nature Technology Corporation
;  TITLE OF INVENTION: REPLICATIVE MINICIRCLE VECTORS WITH IMPROVED EXPRESSION
;  FILE REFERENCE: 15877-000185-US-NP
;  CURRENT APPLICATION NUMBER: US/14/432,693
;  CURRENT FILING DATE: 2015-03-31
;  PRIOR APPLICATION NUMBER: PCT/US2013/000259
;  PRIOR FILING DATE: 2013-11-18
;  PRIOR APPLICATION NUMBER: US61796765
;  PRIOR FILING DATE: 2012-11-19
;  NUMBER OF SEQ ID NOS: 77
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 69
;  LENGTH: 1329
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: NTC9385C-intron RNAI vector
;  OTHER INFORMATION:backbone. Bp 1 is start of ssiA upstream of ColE2 origin, last bp
;  OTHER INFORMATION:is end of polyadenylation signal. Exon 2 encoded SalI (GTCGAC)
;  OTHER INFORMATION:and BglII (AGATCT) transgene cloning sites are juxtaposed
US-14-432-693-69

  Query Match             43.0%;  Score 599.8;  DB 58;  Length 1329;
  Best Local Similarity   98.1%;  
  Matches  607;  Conservative    0;  Mismatches   12;  Indels    0;  Gaps    0;

Qy        298 GCGATCTGACGGTTCACTAAACGAGCTCTGCTTATATAGACCTCCCACCGTACACGCCTA 357
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GCGATCTGACGGTTCACTAAACGAGCTCTGCTTATATAGACCTCCCACCGTACACGCCTA 842

Qy        358 CCGCCCATTTGCGTCAATGGGGCGGAGTTGTTACGACATTTTGGAAAGTCCCGTTGATTT 417
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CCGCCCATTTGCGTCAATGGGGCGGAGTTGTTACGACATTTTGGAAAGTCCCGTTGATTT 782

Qy        418 TGGTGCCAAAACAAACTCCCATTGACGTCAATGGGGTGGAGACTTGGAAATCCCCGTGAG 477
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TGGTGCCAAAACAAACTCCCATTGACGTCAATGGGGTGGAGACTTGGAAATCCCCGTGAG 722

Qy        478 TCAAACCGCTATCCACGCCCATTGATGTACTGCCAAAACCGCATCACCATGGTAATAGCG 537
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TCAAACCGCTATCCACGCCCATTGATGTACTGCCAAAACCGCATCACCATGGTAATAGCG 662

Qy        538 ATGACTAATACGTAGATGTACTGCCAAGTAGGAAAGTCCCATAAGGTCATGTACTGGGCA 597
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 ATGACTAATACGTAGATGTACTGCCAAGTAGGAAAGTCCCATAAGGTCATGTACTGGGCA 602

Qy        598 TAATGCCAGGCGGGCCATTTACCGTCATTGACGTCAATAGGGGGCGTACTTGGCATATGA 657
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TAATGCCAGGCGGGCCATTTACCGTCATTGACGTCAATAGGGGGCGTACTTGGCATATGA 542

Qy        658 TACACTTGATGTACTGCCAAGTGGGCAGTTTACCGTAAATACTCCACCCATTGACGTCAA 717
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TACACTTGATGTACTGCCAAGTGGGCAGTTTACCGTAAATACTCCACCCATTGACGTCAA 482

Qy        718 TGGAAAGTCCCTATTGGCGTTACTATGGGAACATACGTCATTATTGACGTCAATGGGCGG 777
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TGGAAAGTCCCTATTGGCGTTACTATGGGAACATACGTCATTATTGACGTCAATGGGCGG 422

Qy        778 GGGTCGTTGGGCGGTCAGCCAGGCGGGCCATTTACCGTAAGTTATGTAACGCGGAACTCC 837
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGGTCGTTGGGCGGTCAGCCAGGCGGGCCATTTACCGTAAGTTATGTAACGCGGAACTCC 362

Qy        838 ATATATGGGCTATGAACTAATGACCCCGTAATTGATTACTATTAATAACTAGTGTCGAGG 897
              |||||||||||||||||||||||||||||||||||||||||||||||||||| | || ||
Db        361 ATATATGGGCTATGAACTAATGACCCCGTAATTGATTACTATTAATAACTAGAGCCGGGG 302

Qy        898 TGAGCCCCACGTTCTGCTT 916
              |       || | ||||||
Db        301 TACCGTTAACCTGCTGCTT 283


Secondly, Alexopoulou et al teach linkage of AG to CMV for enhanced expression (see e.g. conclusion) 
The CMV immediate enhancer/B-actin (CAG) promoter has been shown to give higher levels of transgene expression in several cell lines compared to the CMV and P-actin promoters.

wherein this sequence is known in the art (Kopinger below). 

RESULT 13
US-13-057-529-1
; Sequence 1, Application US/13057529
; Publication No. US20130158246A1
; GENERAL INFORMATION
;  APPLICANT: Her Majesty the Queen in Right of Canada As Represented by
;  APPLICANT:the Minister of Health
;  APPLICANT:Kobinger, Gary
;  TITLE OF INVENTION: OPTIMIZED PROMOTER SEQUENCE
;  FILE REFERENCE: 85084-3203
;  CURRENT APPLICATION NUMBER: US/13/057,529
;  CURRENT FILING DATE: 2011-02-04
;  PRIOR APPLICATION NUMBER: US 61/086,948
;  PRIOR FILING DATE: 2008-08-07
;  NUMBER OF SEQ ID NOS: 2
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 3916
;  TYPE: DNA
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: modified promoter construct
US-13-057-529-1

  Query Match             99.7%;  Score 503.4;  DB 44;  Length 3916;
  Best Local Similarity   99.8%;  
  Matches  504;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 GTCGAGGTGAGCCCCACGTTCTGCTTCACTCTCCCCATCTCCCCCCCCTCCCCACCCCCA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        385 GTCGAGGTGAGCCCCACGTTCTGCTTCACTCTCCCCATCTCCCCCCCCTCCCCACCCCCA 444

Qy         61 ATTTTGTATTTATTTATTTTTTAATTATTTTGTGCAGCGATGGGGGCGGGGGGGGGGGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        445 ATTTTGTATTTATTTATTTTTTAATTATTTTGTGCAGCGATGGGGGCGGGGGGGGGGGGG 504

Qy        121 GCGCGCGCCAGGCGGGGCGGGGCGGGGCGAGGGGCGGGGCGGGGCGAGGCGGAGAGGTGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        505 GCGCGCGCCAGGCGGGGCGGGGCGGGGCGAGGGGCGGGGCGGGGCGAGGCGGAGAGGTGC 564

Qy        181 GGCGGCAGCCAATCAGAGCGGCGCGCTCCGAAAGTTTCCTTTTATGGCGAGGCGGCGGCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        565 GGCGGCAGCCAATCAGAGCGGCGCGCTCCGAAAGTTTCCTTTTATGGCGAGGCGGCGGCG 624

Qy        241 GCGGCGGCCCTATAAAAAGCGAAGCGCGCGGCGGGCGGGAGTCGCTGCGTTGCCTTCGCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        625 GCGGCGGCCCTATAAAAAGCGAAGCGCGCGGCGGGCGGGAGTCGCTGCGTTGCCTTCGCC 684

Qy        301 CCGTGCCCCGCTCCGCGCCGCCTCGCGCCGCCCGCCCCGGCTCTGACTGACCGCGTTACT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        685 CCGTGCCCCGCTCCGCGCCGCCTCGCGCCGCCCGCCCCGGCTCTGACTGACCGCGTTACT 744

Qy        361 CCCACAGGTGAGCGGGCGGGACGGCCCTTCTCCTCCGGGCTGTAATTAGCCTAGAGCCTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        745 CCCACAGGTGAGCGGGCGGGACGGCCCTTCTCCTCCGGGCTGTAATTAGCCTAGAGCCTC 804

Qy        421 TGCTAACCATGTTCATGCCTTCTTCTTTTTCCTACAGCTCCTGGGCAACGTGCTGGTTAT 480
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        805 TGCTAACCATGTTCATGCCTTCTTCTTTTTCCTACAGCTCCTGGGCAACGTGCTGGTTGT 864

Qy        481 TGTGCTGTCTCATCATTTTGGCAAA 505
              |||||||||||||||||||||||||
Db        865 TGTGCTGTCTCATCATTTTGGCAAA 889
	Use of bidirectional promoters was well known and provided benefits for plasmids and vectors expression (see page 7) especially in vivo to save space and provide improved expression of dual genes (see e.g. translation of WO 0213758, page 3). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known sequences and known functional components as taught by De Geest as evidenced by Genbank M20656.1 and Alexopoulou et al as evidenced by Kopinger et al. Such a modification would have resulted in a bidirectional promoter encompassed by claim 1. As noted above: 1) Scherman et al each the benefits of bidirectional promoters wherein 2) use of CMV is known to be used with introns as claimed; 3) in combination with AG and with hApoAI function is improved. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined promoter would allow improved treatment. 
Transgenes used were different (WO 0213758 page 3).  Plasmids and adenovirus are contemplated (WO 0213758, page 7). The composition can have a pharmaceutical composition. 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Geest (Human Gene Therapy, 2000, pages 101-112) as evidenced by Genbank M20656.1 and and Alexopoulou et al (BMC Cell Biology, 2008, pages 1-11) as evidenced by Kopinger et al (US 20130158246) in view of Scherman et al (WO 0213758)as applied to claims 1-6 and 15-20 above, and further in view of Gao et al (Gene Therapy, 2003, pages 1941-1949).
The references above only do not teach that the adenovirus can be i.e. Ad35 and be E1A deleted. However the promoter described above is designed for gene therapy wherein Ad35 especially E1A deleted is well known gene therapy vector. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to uwe Ad35 E1A deleted vector with the construct of De Geest as evidenced by Genbank M20656.1 and Alexopoulou et al as evidenced by Kopinger et al in light of Sherman eta l. Such a modification would have resulted in a bidirectional promoter encompassed by claim 1. As noted above: 1) Scherman et al each the benefits of bidirectional promoters wherein 2) use of CMV is known to be used with introns as claimed; 3) in combination with AG and with hApoAI function is improved and 4) could be applied to preferable gene therapy vectors as taught by Gao et al. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined promoter would allow improved treatment. 




Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 and 15-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 8-14 of copending Application No. 17/201312.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-5 and 8-14 of copending Application No. 17/201312. That is, the cited claims of copending Application No. 17/201312 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, of copending Application No. 17/201312 is drawn to methods of using the claimed product in the instant claims.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 17/201312, then two different assignees would hold a patent to the claimed invention of copending Application No. 17/201312, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633